Citation Nr: 0619565	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  99-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic dizziness.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for chronic depression.

5.  Entitlement to service connection for polydrug 
dependence.

6.  Entitlement to service connection for neuroma.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1983 to May 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the claims listed on the first page 
of the present decision.

In November 2000, the veteran presented testimony before one 
of the undersigned Veterans Law Judges (VLJ) at a 
videoconference hearing.  The Board, in February 2001, 
remanded the case to the RO for further development.  This 
case was again before the Board in August 2004, and was 
remanded for additional development and adjudication.  In 
February 2006, the veteran presented testimony at a 
videoconference hearing before another of the undersigned 
VLJs.  

Because the law requires that a Veterans Law Judge who has 
presided over a hearing in a case must participate in the 
decision, a panel of VLJs, including the two who have 
conducted hearings on the veteran's service connection 
claims, are signatories below.  See 38 U.S.C.A. §§ 7102(a), 
7107(c).

The issues of service connection for depression and 
entitlement to a TDIU rating are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required on the 
part of the appellant.


FINDINGS OF FACT

1.  The record contains no competent evidence of a chronic 
impairment manifested by dizziness or blurred vision that is 
proximately due to a service-connected disability or its 
medication.

2.  There is no competent evidence which shows that the 
veteran had degenerative disc disease of the lumbar spine 
while in service, or that lumbar disc disease was manifested 
to a compensable degree within one year following his 
separation from service, or that any current lumbar disc 
disease is related to his service.

3.  Medical records do not provide evidence or a medical 
opinion that the veteran's polydrug dependence is related to 
military service or to any service-connected disability.  

4.  The veteran's post-operative neuroma does not represent a 
finding of an underlying disability, inasmuch as it is not 
productive of neurological impairment.  Moreover, the chronic 
pain has been determined by a VA examiner to be part and 
parcel of the already service-connected right inguinal hernia 
and nerve entrapment residuals.

CONCLUSIONS OF LAW

1.  A chronic disability manifested by dizziness is not 
proximately due to service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  A chronic disability manifested by blurred vision is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


3.  A low back disability, diagnosed as lumbar disc disease, 
was not incurred in or aggravated by active military service, 
nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The veteran is not shown to have polydrug dependence 
which was incurred in or aggravated by active military 
service, or is secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

5.  The veteran is not currently shown to have postoperative 
residuals of a neuroma.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was not provided notice consistent 
with the VCAA prior to the initial RO decision in April 1999, 
because the VCAA had not yet been enacted.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, he 
has not been prejudiced thereby.  The content of the notice 
provided to him fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

In letters dated in April 2002, April 2004, and August 2004 
the RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As to the service 
connection claims which are being denied herein, there can be 
no possibility of any prejudice, because no disability rating 
or effective date will be assigned.  Moreover, the appellant 
is represented by a congressionally chartered veteran's 
service organization which is well aware of the VCAA and its 
requirements, and has not alleged any prejudicial defect in 
VA's notices.

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Any additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

1.  Dizziness and blurred vision

The service medical records (SMRs) show the veteran was 
treated on various occasions for eye irritation and corneal 
abrasions caused by foreign bodies.  Other records show that 
he was evaluated for blurred vision corrected by glasses, as 
well as an episode of conjunctivitis.  In June 1986, he 
complained of a "pulling" sensation on turning his head, 
causing eye pain.  He denied any head injury, eye strain, 
blurriness, or double vision.  The clinical impression was 
vascular or muscle tension headaches.  At his separation 
physical examination in May 1987, he noted a history of eye 
trouble.  The examining physician provided no further summary 
or elaboration.  These records are completely negative for 
complaints, diagnoses, or treatment of symptoms associated 
with dizziness.  

Post-service records show the veteran had no further eye 
complaints until July 1988, when he was evaluated for eye 
irritation secondary to getting sand in it while 
sandblasting.  This evidence also shows complaints of 
dizziness associated with use of the medication Serzone 
during a May 1997 VA examination.  Other VA treatment records 
show that he has been prescribed various medications such as 
Fentanyl, Percocet, steroid injections, Acetaminophen, 
Oxycodone, Hydrocodone, and Naproxen.  Although the record 
shows the veteran has been on multiple medications primarily 
for chronic right groin and back pain, there appear to have 
been no further complaints of dizziness or blurred vision.  

In November 2000, the veteran testified before the Board that 
he took pain medication due to his service-connected 
disabilities, as well as medication for disabilities which 
are not service-connected.  He testified that he now has 
dizziness and blurred vision secondary to those medications.  

During VA examination in December 2004, it was noted that the 
veteran had been tried on a host of narcotics, and in 2001 
started morphine, which he remained on for pain control.  The 
examiner concluded that the veteran's blurred vision and 
dizziness may be seen with initiation of the drug, but that 
as tolerance develops these symptoms often clear.  

At his February 2006 videoconference hearing, the veteran 
provided testimony similar to that given at his previous 
Board hearing in November 2000.  He testified about the onset 
and development of his claimed dizziness and blurred vision.  
He also testified as to his current condition.

The veteran is currently service-connected for a painful and 
tender scar post right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery; and for residuals of 
right inguinal hernia repair with ilioinguinal and 
genitofemoral nerve involvement.  He maintains that he 
developed dizziness and blurred vision as a result of the 
medications taken to treat chronic pain from his service-
connected right inguinal hernia repair and ilioinguinal nerve 
entrapment surgery.  He has essentially limited his argument 
to principles of secondary service connection, and the Board 
will analyze the veteran's claim on that basis.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board has carefully 
reviewed the entire claims folder, and fails to find any 
competent evidence suggesting that the veteran has a separate 
chronic impairment manifested by dizziness and/or blurred 
vision as a result of service connected medication use.  
There is no evidence of current chronic disease process, and 
the veteran is not currently being treated for dizziness and 
blurred vision.  Instead, his complaints have been shown to 
be temporary side effects of his service-connected medication 
use.  

While the Board does not dispute that the veteran may 
experience dizziness and blurred vision, there is no 
objective clinical confirmation that he suffers from an 
actual disability, and the veteran's complaints alone cannot 
satisfy the criteria for a current disability.  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (service connection may not 
be granted for symptoms unaccompanied by a diagnosed 
disability).  

The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

2.  Back disability 

The SMRs are entirely negative for complaints, diagnosis, or 
treatment of a back injury.  Although these records do show 
that in September 1986 the veteran was evaluated for 
complaints of increasing pain after lifting a heavy object at 
work, there is no indication of complaints referable to any 
injury of the lower back.  However, at his separation 
physical examination in May 1987, the veteran did note a 
history of back pain.  The physician provided no further 
summary or elaboration, and a diagnosis of a back disorder 
was not provided.

The post-service evidentiary record shows the veteran first 
complained of low back pain in December 1989.  The diagnosis 
was musculoskeletal pain.  There are no further back 
complaints until an August 1996 VA examination.  At that time 
the veteran reported a history of various odd jobs including 
mechanic work, sheet rock work, roofing, and other 
construction jobs.  Review of the musculoskeletal system for 
muscle cramps, weakness, swelling, stiffness, or back pain 
was negative.  Subsequent magnetic resonance image (MRI) 
findings in January 1998 showed L5-S1 disc herniation.  

In November 2000, the veteran presented testimony about the 
onset and severity of his back disorder.  He testified that 
he injured his back in service while pushing a generator.  He 
asserted that at that time he heard something pop in his 
back.  The veteran also testified as to his current 
condition.

On VA examination in January 2005, the veteran again gave a 
history of low back injury during service.  He said he had 
not received treatment or evaluation after the incident or 
during the remainder of his military service.  Post-service, 
he was employed as a landscaper, but he denied any other 
injuries to his back other than the incident in 1986.  During 
the examination, the veteran complained bitterly of pain with 
any light touch over the low back.  The examiner concluded 
that the veteran's subjective complaints were not consistent 
with his examination and were unrelated to any lumbar spine 
pathology.  The veteran had no restriction in activities, and 
had suffered no significant injury as a result of the claimed 
incident in 1986.  The examiner noted that the veteran 
arrived for examination in a wheelchair, in an attempt to 
manipulate the examination, in that the wheelchair was 
unnecessary due to lumbar spine or leg complaints.  The 
examiner explained that the absence of muscle wasting, normal 
deep tendon reflexes, straight leg raising to 90 degrees, and 
the normal skin wear patterns on the feet all indicated that 
the veteran's legs were being used in a normal fashion and 
that there were no neurological deficits.  The veteran's 
right inguinal pain complaints were also found to be 
unrelated to his lumbar spine condition, in that disc disease 
would not be expected to cause any inguinal pain.  

At his February 2006 videoconference hearing, the veteran 
provided testimony similar to that given at his previous 
Board hearing in November 2000.  

Although the veteran noted a history of back pain at 
separation in May 1987, his SMRs fail to reveal any 
significant injury to the back.  Thus, they do not 
affirmatively establish that his current back disability had 
its onset during service.

The paucity of evidence of in-service incurrence of back 
injury is not, however, the only shortcoming in this claim, 
for there is no medical evidence in this record that links 
his post-service lumbar disc disease to his military service.  
Moreover, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service.  The January 2005 VA 
examination report provides an opinion, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record, that a low back disorder was not 
incurred in service.  In rendering his opinion, the physician 
took into consideration the veteran's previous medical 
history, medical evaluations, and claimed history of injury 
during service.  

The Board has carefully considered the veteran's assertions 
in making this decision, and considers them credible insofar 
as he described his symptoms and his belief in the merit of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Board finds the veteran's 
actual SMRs are more probative than his statements as to the 
incurrence of an injury during service.  In summary, there is 
no evidence beyond his own statements that his current back 
disorder had its onset during service, and records which 
would be expected to corroborate his account, i.e., the SMRs, 
do not do so.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

3.  Polydrug dependence

SMRs show that the veteran admitted to a history of polydrug 
substance abuse dating prior to his period of active service.  
At enlistment in March 1983, he reported using marijuana at 
age 15.  Later records show that in September 1986, he was 
diagnosed with right inguinal hernia.  Records during that 
time also show he had a five-year (i.e., pre-service) history 
of alcohol abuse.  He reported sometimes drinking an entire 
bottle of cognac daily.  It was noted that following his 
right hernia surgery, he was scheduled to enter a drug 
rehabilitation program because of his increased tolerance and 
pathological use.  He also attended AA meetings three times 
weekly.  A month later it was noted that the veteran had 
increased his alcohol consumption, drinking up to 2 fifths of 
cognac in an evening.  An entry dated in January 1987 shows 
the veteran was considered alcohol dependent.  

Following the veteran's discharge, service connection was 
established for painful and tender scar post right inguinal 
hernia repair and ilioinguinal nerve entrapment surgery; and 
for residuals of right inguinal hernia repair with 
ilioinguinal and genitofemoral nerve involvement.  

The post-service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The 
evidence includes private and VA medical records and Social 
Security medical records, which together cover a period from 
1987 to 2005.  VA outpatient treatment records dated since 
1987 contain numerous references to post-surgical right 
hernia pain and continuing alcohol abuse.  There are 
essentially no other pertinent clinical records associated 
with the claims file until 1996, when the veteran began 
treatment for crack cocaine dependence.  

VA treatment records show that in August 1996 the veteran 
gave a history of cocaine use in the 1980s.  He stated that 
he attended NA (narcotics anonymous) and CA (cocaine 
anonymous) meetings while in service, but that his superiors 
were not aware of his problem.  The examiner noted that the 
veteran's history appeared unreliable.  The veteran reported 
using at least $200.00 per week, or more, worth of cocaine 
and drinking a fifth or more of liquor a day.  He also had a 
history of amphetamine use.  He seemed to blame some of his 
drug use on right inguinal pain related to a hernia repair in 
the Navy.  The clinical impression was drug dependence, 
cocaine, marijuana, and alcohol, continuous.  It was noted 
that the veteran was status post right inguinal hernia repair 
with some continued pain, but with no evidence of acute 
inflammation or additional hernia problem.  

During evaluation in September 1996 the veteran presented 
with empty bottles of medication for non-service-connected 
back pain.  He indicated the medication helped some but not 
completely.  It was noted that there appeared to be no 
acceptable treatment for the veteran, as he desired to narrow 
the options to include stronger pain medication that could 
not be prescribed.  The examiner noted that the appeared to 
be "drug seeking" and trying to make a connection between 
his service-connected inguinal hernia surgery and his long 
history of cocaine and alcohol dependence.  During 
psychological assessment the veteran gave a history of 
cocaine use dating back to 1989, which had been daily since 
that time.  He claimed that his initial use was to ease 
chronic pain from hernia surgery, but acknowledged that he 
had continued to use cocaine even after his pain went away.  
The examiner concluded the veteran's presenting symptoms 
appeared to be most consistent with a diagnosis of alcohol 
and cocaine dependence.  

A May 1997 VA psychiatric hospital admission noted a history 
of depression and chronic pain syndrome.  The veteran 
reported that his problems started in 1987 following a hernia 
operation.  He reported that pain medication did not seem to 
work and that the only thing that worked for him was cocaine, 
but that he had not used cocaine in the past 6-8 months.  

In September 1997 the veteran continued to complain of pain 
consistent with ilioinguinal entrapment and chronic low back 
pain.  His psychiatric history included cocaine and alcohol 
dependence, and depression.  He reported using up to 10 
Percocet a day, with no relief.  The clinical impression was 
chronic pain syndrome, depression, with history of substance 
dependence and opiate dependence associated with pain 
syndrome.  The examiner recommended that the veteran limit 
and taper his opiate analgesics and discontinue muscle 
relaxants which were ineffective in treating the chronic 
pain.  In December 1997, the veteran's complaints of pain and 
narcotic use remained unchanged.  The clinical impression was 
chronic ilioinginal pain with narcotic addiction.  

Although by May 1998 a private treatment record notes the 
veteran reported some improvement following a lumbar epidural 
steroid injection, he did not change consumption of his 
medications.  On evaluation in June 1999, he was noted to be 
on three narcotics (Fentanyl patch, Lortabs, and Endocet) and 
exhibiting "drug seeking behavior."  It was recommended 
that his medications be tapered.

In November 2000, the veteran testified before the Board that 
he took pain medication due to his service-connected 
disabilities.  He testified that his alcohol and cocaine use 
began during service and as a result of his attempts to self-
medicate his right hernia pain.  He also stated that he took 
medication for disabilities which are not currently service-
connected.  

The remaining VA treatment records dated in 2001 and 2002 
note the veteran continued to complain of chronic pain with 
no objective documentation for the source of the pain.  These 
records also contain numerous references to the veteran's 
narcotic abuse.  In July 2001 a VA examiner noted the 
veteran's complaints regarding pain patterns and reviewed the 
medical records for an explanation of the pain.  The examiner 
also reviewed additional records from a neighboring VAMC, 
noting that multiple narcotics and combinations of the same 
had been prescribed by physicians at the different VAMCs.  

On VA examination in December 2004, the examiner noted the 
veteran's lengthy history of chronic back pain and chronic 
right hernia pain since service.  The veteran reported that 
he developed drug addiction to cocaine to try and control his 
right hernia pain, but later stopped the illegal drugs and 
enrolled in a pain program.  He was tried on a variety of 
narcotics and most recently in 2001 started morphine which 
helped alleviate his pain at a dose of 120 mg daily.  He said 
he remained on this medication for pain control.  The 
examiner concluded that the veteran was maintained on 
morphine on a daily basis for control of his pain, and thus 
was dependent on the drug because of the inherent nature of 
narcotic analgesics.  

During a VA psychiatric examination conducted at that time, 
the examiner noted the veteran's extensive history of alcohol 
and cocaine use.  She reported that, although he currently 
denied any use of drugs and alcohol since 1996, his history, 
per the claims file, indicates denial from him about drug use 
during times when he was in fact using; therefore his history 
was questionable.  She noted that currently the veteran was 
on morphine and other pain medications (probably narcotics), 
so may have switched his addiction from illicit drugs to 
prescribed medications.  

At his February 2006 videoconference hearing, the veteran 
provided testimony similar to that given at his previous 
Board hearing in 2000.  

The U.S. Court of Appeals for the Federal Circuit has held 
that there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  The Federal Circuit 
stated that such compensation would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

Based upon the above, the claim for service connection for 
polydrug dependence must be denied.  The veteran contends, in 
essence, that his abuse of alcohol while on active duty was 
an attempt to self medicate his right hernia incurred during 
that time.  That is, he claims that the alcohol abuse was a 
secondary disability developed in response to the chronic 
pain.  However, he has not adequately established that his 
polydrug dependence is secondary to his chronic right hernia 
pain, because there is no "clear medical evidence" 
establishing that the polydrug dependence was due to, the 
result of, or aggravated by, this service-connected disorder, 
as required by Allen v. Principi, 237 F.3d at 1381.  

The SMRs are highly probative in that they show that the 
veteran admitted that his polydrug use had begun prior to 
service.  Moreover, during service he attended weekly AA 
meetings for heavy drinking, which clearly predated his right 
inguinal hernia.  Therefore, it is highly unlikely that 
chronic pain from the right hernia and its residuals 
contributed to his polydrug dependence.  Moreover, there is 
no competent medical evidence indicating a relationship 
between the substance abuse and the service-connected right 
hernia.  Instead a VA examiner has indicated that the veteran 
may have switched his initial addiction from cocaine and 
alcohol to prescribed medications.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).




4.  Neuroma

SMRs show that in September 1986 the veteran was surgically 
treated for a right inguinal hernia.  Following the surgery 
he continued to complain of right groin pain.  There was no 
evidence of recurrent of his inguinal hernia, however a 
second surgery revealed two small suture abscesses and 
probable ilioinguinal nerve entrapment.  Although there were 
no palpable masses surrounding the surgical repair and no 
sign of inflammatory process, the veteran continued to 
complain of right inguinal pain with somatic complaints of 
unknown etiology.  At his separation in May 1987, the 
veteran's complaints remained unchanged. 

Following service discharge, service connection was 
established for painful and tender scar post right inguinal 
hernia repair and ilioinguinal nerve entrapment surgery; and 
for residuals of right inguinal hernia repair with 
ilioinguinal and genitofemoral nerve involvement.  

Voluminous VA and private treatment records document ongoing 
treatment for chronic right hernia pain.  In September 1997, 
the veteran underwent a third surgery for resection of the 
ilioinguinal nerve.  The surgery revealed no obvious point of 
entrapment or any other evidence of pathologic processes in 
that area.  The ilioinginal nerve was cleanly transected, 
removed, and submitted to pathology.  The area was inspected 
for any obvious pathology.  The inguinal floor appeared to 
have good strength and there was no evidence of indirect 
hernia.  The vas deferens was identified in its normal 
anatomical position.  The pathology report showed traumatic 
neuroma of the ilioinguinal nerve.  

On VA examination in July 1999, the examiner noted there was 
no physical examination evidence of a right genitofemoral or 
ilioinguinal neuropathy, nor was there evidence of 
ilioinginal or genitoremoral nerve abnormality.  The 
remaining evidence of record shows continued complaints of 
chronic pain with no objective documentation for source of 
the pain.  

In November 2000, the veteran testified before the Board 
about the onset and development of his right inguinal hernia 
pain, as well his subsequent treatment.  

On VA examination in December 2004, the veteran had no areas 
of sensory deficit.  He was exquisitely tender in the entire 
area of the inguinal scar and groin, but there was no 
specific neurological defect or evidence of muscle wasting or 
atrophy.  The diagnosis was status post inguinal hernia 
repair with nerve involvement causing chronic pain syndrome.  
The examiner concluded that the residuals from the neuroma 
surgery were not due to any neurologic deficit, but rather 
related to his pain as the main residual of his hernia and 
nerve entrapment surgery.  

At his February 2006 videoconference hearing, the veteran 
provided testimony similar to that given at his previous 
Board hearing in November 2000.  

The Board notes that service connection is already in effect 
for right hernia and nerve entrapment residuals.  Under VA 
law and regulations, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14; 
see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The Board notes that, 
although the veteran's symptoms have been specifically 
claimed by him as post operative neuroma, the record reflects 
that the chronic pain is part and parcel of the service-
connected right hernia residuals, and there is no opinion to 
the contrary.  The 2004 VA examination report reflects that 
the chronic pain was thought by the examiner to represent a 
manifestation and symptom of the right hernia and nerve 
entrapment surgery residuals, as opposed to representing an 
independent and separate disability, or a symptom of a 
different condition, such as neuroma.  Specifically, the 
examiner opined that, based upon the findings on physical 
examination, the veteran did not have neuroma residuals, but 
most likely had residual pain from the original in service 
surgeries.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
post-operative neuroma.  In essence, there is no evidence of 
current postoperative neuroma residuals which exist 
separately and independently from the currently diagnosed and 
already service-connected right hernia residuals.  In the 
absence of a currently diagnosed disability independent of 
the right hernia residuals, the claim must be denied.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998). 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for chronic dizziness is 
denied.

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for polydrug dependence is 
denied.

Entitlement to service connection for neuroma is denied.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its August 2004 remand 
has not been performed.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the Court of Appeals for Veterans 
Claims held that the Board had erred when it considered a 
claim when the RO had not conformed to the dictates of an 
earlier Board remand.

In our 2004 Remand, the RO was asked to schedule the veteran 
for a VA examination.  In particular, the examiner was to 
explore whether the severity of an existing psychiatric 
disorder, diagnosed as depression, was worsened due to 
service-connected right hernia residuals.  To that end, the 
physician was requested to provide a series of opinions 
regarding the relationship of the veteran's depression and 
his chronic pain from hernia residuals.  

On VA examination in December 2004, the examiner concluded 
that the onset of the veteran's psychiatric problems had 
occurred prior to service, and that it was unlikely that any 
such disorder was causally related to service.  She also 
reported that the veteran's primary problem is a personality 
disorder, and that the dysthymia he experiences is secondary 
to that condition.  She then stated that the chronic pain 
associated with his right hernia repair aggravated the 
veteran's dysthymia, but failed to provide specific 
discussion of whether there had been a measurable permanent 
increase of a non-service-connected dysthymia by the service-
connected right hernia residuals (i.e. the degree of 
disability over and above the degree of disability existing 
prior to the aggravation).  Hence, the VA examination report 
was not fully responsive to the remand order. 

As the Board has previously indicated, service connection may 
be granted when aggravation of a non-service-connected 
disorder is found to be proximately due to or the result of a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), which held that, pursuant to 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a), when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Given the failure of the VA examiner to address the questions 
posed by the Board, particularly the Allen question of 
whether there had been a measurable permanent increase of a 
non-service-connected disability caused by a service-
connected disability, the Board finds that a remand is 
unavoidable in this instance.  The Board is restrained by 
Court precedent from proceeding without the RO having 
followed all of the Board's directives.  38 C.F.R. § 19.31; 
Stegall v. West, 11 Vet. App. 268 (1998).  On that basis, it 
is determined that a clarification of the opinion reached in 
the December 2004 VA medical examination is necessary for a 
fully informed evaluation of the claim on appeal.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The issue of entitlement to a TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for depression.  The TDIU issue must accordingly 
be deferred pending action by the RO on the remanded service 
connection issue. 

The Board recognizes that the case was previously remanded 
and regrets any further delay; however, it must be noted that 
the Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED for the following development:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for 
depression since 2004.  After the veteran 
has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should then be afforded a 
VA psychiatric examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  The psychiatrist should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  

a.  The psychiatrist should discuss 
the nature and extent of any 
psychiatric disorder, if present, and 
then set forth the medical 
probabilities that this disorder, if 
present, is traceable to any symptoms 
or treatment the veteran experienced 
during his military service.  
Specifically, the examiner should 
address whether the veteran has an 
acquired psychiatric disorder and, if 
so, whether it is at least as likely 
as not that the first clinical 
manifestations of it occurred while he 
was in service from June 1983 to May 
1987, or, if a psychosis is involved, 
within one year following his 
separation from service.

b.  If it is determined that an 
acquired psychiatric disorder was not 
incurred in service, and that a 
psychosis was not incurred in service 
or manifested within the first post-
service year, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
currently demonstrated non-service-
connected psychiatric disorder is 
aggravated by the service-connected 
right hernia residuals.  

c.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's chronic right 
hernia pain, e.g., is the degree of 
increased psychiatric symptomatology 
10 percent, 20 percent, etc., above 
the baseline symptomatology before the 
effects of the service-connected 
hernia pain are considered?  The 
increment should be identified and 
defined in terms of actual reported 
findings on examination.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  Determine 
whether the veteran meets the rating 
criteria for TDIU set forth in 38 C.F.R. 
§§  4.15, 4.16(a) and whether the veteran 
is precluded, solely by service-connected 
disabilities, from following a 
substantially gainful occupation, to 
support a TDIU.  


4.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


     __________________________                  
__________________________
           ANDREW J. MULLEN                                
WARREN W. RICE, JR.
             Veterans Law Judge                                     
Veterans Law Judge
        Board of Veterans' Appeals                         
Board of Veterans' Appeals


__________________________
M. SABULSKY
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


